DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 5, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,062,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application has broader claims than the issued patent.
Instant Application: 16/412,766
Patent: 11,062,216
Explanation (as needed)
1. A computer-implemented method for predicting sensory perception, the method comprising: 

receiving, by a processor, a library including a plurality of indexed sensory descriptors; 






receiving, by the processor, a sensory target descriptor; 

calculating, by the processor, a coefficient matrix based in part on the semantic distance between an indexed sensory descriptor and a sensory target descriptor; and 

generating, by the processor, a perceptual descriptor rating prediction for the sensory target.


receiving, by a processor, a library including a plurality of indexed olfactory descriptors, 

receiving, by the processor, an olfactory target descriptor; 

calculating, by the processor, a coefficient matrix and a perceptual distance between an indexed olfactory descriptor and an olfactory target descriptor; and 


generating a perceptual descriptor prediction for the olfactory target.

2. The computer-implemented method of claim 1, wherein the indexed sensory descriptors comprise semantic descriptors.
*from claim 1 above*

3. The computer-implemented method of claim 1, wherein the library comprises chemoinformatic vectors that define the molecular descriptors.
2. The computer-implemented method of claim 1, wherein the library comprises chemoinformatic vectors.

4. The computer-implemented method of claim 1, wherein the library comprises semantic vectors of the sensory descriptors.
3. The computer-implemented method of claim 1, wherein the library comprises semantic vectors.

5. The computer-implemented method of claim 1 further comprising generating a source semantic matrix based at 


7. The computer-implemented method of claim 1, wherein the indexed sensory library comprises a set of molecular descriptors and associated sensory perceptions.
6. The computer-implemented method of claim 1, wherein the indexed olfactory library comprises a set of molecular descriptors and associated olfactory perceptions.

13. The computer program product of claim 8, wherein the coefficient matrix is calculated by regression.
5. The computer-implemented method of claim 1, wherein the coefficient matrix is calculated by regression.

Claim 1
Claim 7

Claim 2+3
Claim 8

Claim 4
Claim 9

Claim 5
Claim 10

Claim 13
Claim 11

Claim 7
Claim 12

Claim 1
Claim 13

Claim 2+3
Claim 14

Claim 3
Claim 15

Claim 4
Claim 16

Claim 13
Claim 17



Note, the double patenting rejection WILL NOT be held in abeyance, and a response to the rejection (e.g. terminal disclaimer, arguments why double patenting does not exist, amendments, etc.) is required in an answer to this Office action in order to avoid noncompliance.

Drawings
The drawings are objected to because of the following informalities.
Figures 4 and 6 are illegible.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 60, the specification refers to figures 7, 8, and 9, however there is no figure 9.
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 6 ends in two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims are replete with antecedent basis issues.  As a result, the scope of the claims cannot be clearly determined.
In claim 1:
“the semantic distance” in line 6 has no clear antecedent basis
“a sensory target descriptor” in line 7 is the second introduction of that term
“the sensory target” in line 8 has no clear antecedent basis
In claim 3:
“the molecular descriptors” in line 2 has no clear antecedent basis
In claim 6:
“a perceptual descriptor rating prediction” in line 2 is the second introduction of that term; in line 3 is the third introduction of that term
“the sensory target” in line 2 has no clear antecedent basis
In claim 7:
“the indexed sensory library” has no clear antecedent basis
In claim 8:
“a sensory target descriptor” in line 9 is the second introduction of that term
“the sensory target” in line 10 has no clear antecedent basis
In claim 14:
“the indexed sensory library” has no clear antecedent basis
In claim 15:
“a sensory target descriptor” in line 8 is the second introduction of that term
“the sensory target” in line 9 has no clear antecedent basis
The claims should be reviewed for other issues as well as any new issues resulting from correcting the above listed issues.  For examination purposes, the above indefinite limitation(s) is/are interpreted as mapped in the cited reference(s).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 recites, “generating a source semantic matrix based at least in part upon a plurality of source semantic vectors and target semantic vectors based at least in part upon a plurality of target semantic vectors.”  This limitation has two indefinite aspects.  First, it is unclear if the generating of the source semantic matrix requires the source semantic vectors and the target semantic vectors[/matrix]; or if the limitation is generating a a target semantic matrix based at least in part upon a plurality of target semantic vectors” and it is interpreted as such for examination.

Claim Interpretation
Regarding Claims 8-14, the use of the term “a computer readable storage medium” is interpreted as being non-transitory based on the description in the specification in paragraph 89, which states in part: A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of calculating, by the processor, a coefficient matrix based in part on the semantic distance between an indexed sensory descriptor and a sensory target descriptor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, the limitation in the context of this claim encompasses the user manually calculating a coefficient matrix based on the available data. 
Similarly, the limitation of generating, by the processor, a perceptual descriptor rating prediction for the sensory target, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the limitation in the context of this claim encompasses the user manually generating a prediction. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a processor to 
Further, the claim recites two receiving steps. The receiving step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the indexed sensory descriptors comprise semantic descriptors encompasses the user manually using the specific data. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 3:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the library comprises chemoinformatic vectors that define the molecular descriptors encompasses the user manually using a library with the specific information. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the library comprises semantic vectors of the sensory descriptors encompasses the user manually using a library with the specific information. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
 Claim 5:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, generating a source semantic matrix based at least in part upon a plurality of source semantic vectors and target semantic vectors based at least in part upon a plurality of target semantic vectors encompasses the user manually generating the matrices based on the specific vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 6:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than by the processor, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein generating, by the processor, a perceptual descriptor rating prediction for the sensory target further comprises generating, by the processor, a perceptual descriptor rating prediction using a model combining a semantics model and a ratings model encompasses the user manually generating the prediction based on the semantics and ratings of the data. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 7:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the indexed sensory library comprises a set of molecular descriptors and associated sensory perceptions encompasses the user manually using a library with the specific information. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 8 is rejected on the same grounds as claim 1.  The inclusion of the additional element of a computer readable storage medium does not make the claim patent eligible.
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of a computer readable storage medium.  The computer readable storage medium is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer readable storage medium amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 9-12 are rejected on the same grounds as claims 2-5.
 Claim 13:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the coefficient matrix is calculated by regression encompasses the user manually using regression to calculate the matrix. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.  The inclusion of the additional element of a processor in communication with one or more memory does not make the claim patent eligible.
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of a processor in communication with one or more memory.  The processor in communication with one or more memory is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor in communication with one or more memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 16-20 are rejected on the same grounds as claims 2-5, and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al (hereinafter Sobel), U.S. Patent Application Publication 2019/0171673 in view of Agosin Trumper et al. (hereinafter Trumper) U.S. Patent Application Publication 2019/0338226.
Regarding Claim 1, Sobel discloses a computer-implemented method for predicting sensory perception, the method comprising: 
receiving, by a processor, a library including a plurality of indexed sensory descriptors [“the olfactory perception signature to which the subject's signature is compared can be obtained from an entry in a database of olfactory perception signatures.” ¶80; “Each entry in such a database can include olfactory perception signature and annotation information.” ¶81]; 
receiving, by the processor, a sensory target descriptor [“olfactory perception signature of a subject” ¶50, 70]; 
calculating, by the processor, a … matrix based in part on the semantic distance between an indexed sensory descriptor and a sensory target descriptor [“The comparison can be based, for example, on a metric selected from the group consisting of statistical correlation (e.g., Pearson correlation, Spearman correlation, Kendall correlation), Euclidian distance, Log-Euclidean distance, Angular distance, significance test (e.g., t-test) distance, Chebyshev distance, Manhattan distance, Minkowski distance and the like.” ¶77; “distances matrix” ¶119; “olfactory perceptual fingerprint” ¶155]; and 
generating, by the processor, a perceptual descriptor rating prediction for the sensory target [“predicting an outcome” ¶82; “distances matrix” ¶119].

Trumper discloses a coefficient matrix [“matrix coefficients include relationships between aromatic fractions” ¶96; Table 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel and Trumper before him before the effective filing date of the claimed invention, to modify the method of Trumper to incorporate coefficient matrix of Trumper.
Given the advantage of organizing relationships between data for quick solutions, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8 is rejected on the same grounds as claim 1.  Sobel further discloses the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit [“software instructions being executed by a computer using any suitable operating system. In an exemplary embodiment of the invention, one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data.” ¶31].



Claims 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel and Trumper in view of Labarre et al. (hereinafter Labarre), U.S. Patent 10,223,353.
Regarding Claim 2, Sobel and Trumper disclose the computer-implemented method of claim 1.
However, Sobel fails to explicitly disclose wherein the indexed sensory descriptors comprise semantic descriptors.
Labarre discloses wherein the indexed sensory descriptors comprise semantic descriptors [“the semantic library 143 may include semantics 35 that identify appearance, smell, or taste” col. 6, lines 51-53].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Labarre before him before the effective filing date of the claimed invention, to modify the combination to incorporate the semantic library of Labarre.
Given the advantage of performing semantic analysis to identify accurate information in text, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Sobel fails to explicitly disclose wherein the library comprises semantic vectors of the sensory descriptors.
Labarre discloses wherein the library comprises semantic vectors of the sensory descriptors [“the semantic library 143 may include semantics 35 that identify appearance, smell, or taste” col. 6, lines 51-53].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Labarre before him before the effective filing date of the claimed invention, to modify the combination to incorporate the semantic library of Labarre.
Given the advantage of performing semantic analysis to identify accurate information in text, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 9 and 11 are rejected on the same grounds as claims 2 and 4, respectively.
Claims 16 and 18 are rejected on the same grounds as claims 2 and 4, respectively.

Claims 3, 7, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel and Trumper in view of Martinez-Mayorga (hereinafter Martinez), Chapter 3 Chemoinformatics Analysis and Structural Similarity Studies of Food-Related Databases.
Regarding Claim 3, Sobel and Trumper disclose the computer-implemented method of claim 1.
However, Sobel fails to explicitly disclose wherein the library comprises chemoinformatic vectors that define the molecular descriptors.
Martinez discloses wherein the library comprises chemoinformatic vectors that define the molecular descriptors [“storing and mining information in databases” §3.1, ¶1; “Molecular representation is at the core of chemoinformatics. There are two major types of representation: graphs and descriptor vectors.” §3.1, ¶2].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Martinez before him before the effective filing date of the claimed invention, to modify the combination to incorporate chemoinformatic of Martinez.
Given the advantage of applying informatics methods to solve chemical problems, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Sobel and Trumper disclose the computer-implemented method of claim 1.  Sobel further discloses associated sensory perceptions [“olfactory perception signature of a subject” ¶50, 70].
However, Sobel fails to explicitly disclose wherein the indexed sensory library comprises a set of molecular descriptors.

It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Martinez before him before the effective filing date of the claimed invention, to modify the combination to incorporate chemoinformatic of Martinez.
Given the advantage of applying informatics methods to solve chemical problems, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 10 and 14 are rejected on the same grounds as claims 3 and 7, respectively.
Claim 17 is rejected on the same grounds as claim 3.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel and Trumper in view of Barba et al. (hereinafter Barba), U.S. Patent 9,336,192.
Regarding Claim 5, Sobel and Trumper disclose the computer-implemented method of claim 1.

Barba discloses further comprising generating a source semantic matrix based at least in part upon a plurality of source semantic vectors and target semantic vectors based at least in part upon a plurality of target semantic vectors [“Semantic Matrix--A matrix with words and phrases as the rows and some unit of meaning as the columns, where the rows are Semantic Vectors that can be extracted for any word or phrase present and vector operations can be performed on these Semantic Vectors to build up meaning for larger pieces of text via combination of the individual Semantic Vectors, and vector similarity measures can be used to compare arbitrary pieces of text.” Col. 4, lines 41-48].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Barba before him before the effective filing date of the claimed invention, to modify the combination to incorporate semantic matrices of Barba.
Given the advantage of comparing values for similarity determinations, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 5.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel and Trumper in view of Toprak et al. (hereinafter Toprak) U.S. Patent Application Publication 2017/0337573.
Regarding Claim 6, Sobel and Trumper disclose the computer-implemented method of claim 1.
However, Sobel fails to explicitly disclose wherein generating, by the processor, a perceptual descriptor rating prediction for the sensory target further comprises generating, by the processor, a perceptual descriptor rating prediction using a model combining a semantics model and a ratings model. .
Toprak discloses wherein generating, by the processor, a perceptual descriptor rating prediction for the sensory target further comprises generating, by the processor, a perceptual descriptor rating prediction using a model combining a semantics model and a ratings model [“For model prediction, semantic analysis of online model ratings may allow Cartron to rate each vehicle model on specific features.” ¶53]. .
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Toprak before him before the effective filing date of the claimed invention, to modify the combination to incorporate the combined semantic and rating modeling of Toprak.
Given the advantage of rating based on specific semantic features, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobel and Trumper in view of Birnbaum, U.S. Patent 5,200,817.

However, Sobel fails to explicitly disclose wherein the coefficient matrix is calculated by regression.
Birnbaum discloses wherein the coefficient matrix is calculated by regression [“It is best to determine the coefficients of such a matrix empirically, for example by scanning a variety of colored and neutral targets and using standard regression techniques to determine the coefficients of the matrix” col. 8, lines 52-56].
It would have been obvious to one having ordinary skill in the art, having the teachings of Sobel, Trumper, and Birnbaum before him before the effective filing date of the claimed invention, to modify the combination to incorporate regression calculations of Birnbaum.
Given the advantage of determining the best coefficients using a well-known method, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20 is rejected on the same grounds as claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al., Predicting Natural Language Descriptions of Mono-Molecular Odorants.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al., Predicting Natural Language Descriptions of Smells.
Both of these references disclose the claimed invention, both were published prior to the filing date of the instant application but within a year, and both are not the same inventive entity as the instant application.  An affidavit or declaration is required to overcome these two rejections.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the 

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123